Rebecca Noblin
Jeremy C. Lieb
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.277.2500
E: rnoblin@earthjustice.org
E: jlieb@earthjustice.org

Eric P. Jorgensen
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: ejorgensen@earthjustice.org
Attorneys for Plaintiffs National Audubon Society et al.


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

NATIONAL AUDUBON SOCIETY, CENTER FOR )
BIOLOGICAL DIVERSITY, FRIENDS OF THE                    )
EARTH, and STAND.EARTH,                                 )
                                                        )   Case No. 3:20-cv-00206-SLG
            Plaintiffs,                                 )
              v.                                        )
                                                        )
DAVID BERNHARDT, in his official capacity as            )
Secretary of the Interior; WILLIAM P. PENDLEY,          )
in his official capacity as Deputy Director, Policy and )
Programs, exercising the authority of the Director of )
the Bureau of Land Management; CHAD B.                  )
PADGETT, in his official capacity as Alaska State       )
Director of Bureau of Land Management;                  )
DEPARTMENT OF THE INTERIOR; and                         )
BUREAU OF LAND MANAGEMENT,                              )
                                                        )
            Defendants.                                 )

                    JOINT MOTION TO STAY PROCEEDINGS




         Case 3:20-cv-00206-SLG Document 8 Filed 09/30/20 Page 1 of 5
         The parties respectfully submit this joint motion for a stay of proceedings until the

Defendants issue the Record of Decision (ROD) for the Environmental Impact Statement

(EIS) at issue in this case.

         The present case concerns the Bureau of Land Management’s (BLM)

environmental review and forthcoming adoption of a new management plan, known as

the Integrated Activity Plan (IAP), for the National Petroleum Reserve-Alaska

(Reserve).1 Under the Naval Petroleum Reserves Production Act,

                  Any action seeking judicial review of the adequacy of any
                  program or site-specific environmental impact statement under
                  section 102 of the National Environmental Policy Act of 1969
                  (42 U.S.C. 4332) concerning oil and gas leasing in the
                  [Reserve] shall be barred unless brought in the appropriate
                  District Court within 60 days after notice of the availability of
                  such statement is published in the Federal Register.

42 U.S.C. § 6506a(n)(2). BLM published its notice of availability for the final EIS for

the IAP in the Federal Register on June 26, 2020, and Plaintiffs filed this lawsuit on

August 24, 2020. Defendants have yet to issue the ROD for the EIS. Plaintiffs anticipate

amending their complaint once Defendants issue the ROD.

         The parties ask that the Court stay all deadlines in the case until BLM issues its

ROD, including those for filing the answer, lodging the administrative record, and

summary judgment briefing as set out in Local Civil Rule 16.3. This Court has broad

authority to stay proceedings. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he


1
 A separate case related to the IAP is also before this Court. N. Alaska Envtl. Ctr. v.
Bernhardt, No. 3:20-cv-00207-SLG.
National Audubon Society et al. v. Bernhardt et al.,
Case No. 3:20-cv-00206-SLG                                                            2

            Case 3:20-cv-00206-SLG Document 8 Filed 09/30/20 Page 2 of 5
power to stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.”); Leyva v. Certified Grocers of Cal., 593 F.2d 857, 863-64

(9th Cir. 1979); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Three factors

guide this Court’s determination of whether a stay should be granted: (1) “the possible

damage which may result from the granting of a stay,” (2) “the hardship or inequity

which a party may suffer in being required to go forward,” and (3) “the orderly course of

justice measured in terms of the simplifying or complicating issues, proof, and questions

of law which could be expected to result from a stay.” CMAX, 300 F.2d at 268. All three

factors weigh in favor of granting the requested stay.

         Any damage that would result from granting this limited stay would be minimal.

A stay would avoid immediate expenditure by the parties and the court of substantial

resources needed to submit pleadings and other filings prior to the Defendants issuing

their ROD. Should the Court grant the parties’ motion, the parties would provide a joint

status report 14 days after BLM issues its ROD proposing a new schedule for filing the

amended complaint and answer, lodging the administrative record, and completing the

briefing. If the parties are unable to agree on language in the joint status report, they will

submit separate statements in the same report.




National Audubon Society et al. v. Bernhardt et al.,
Case No. 3:20-cv-00206-SLG                                                            3

            Case 3:20-cv-00206-SLG Document 8 Filed 09/30/20 Page 3 of 5
         Respectfully submitted this 30th day of September, 2020.

                                   s/ Rebecca Noblin
                                   Rebecca Noblin (Alaska Bar No. 0611080)
                                   Jeremy C. Lieb (Alaska Bar No. 1810088)
                                   Eric P. Jorgensen (Alaska Bar. No. 8904010)
                                   EARTHJUSTICE

                                   Attorneys for Plaintiffs National Audubon Society,
                                   Center for Biological Diversity, Friends of the
                                   Earth, and Stand.earth


                                   JEAN E. WILLIAMS
                                   Deputy Assistant Attorney General
                                   Environment & Natural Resources Division

                                   s/ Caitlin Cipicchio
                                   CAITLIN CIPICCHIO, Trial Attorney
                                   Natural Resources Section
                                   Environment & Natural Resources Division
                                   United States Department of Justice
                                   150 M St. NE
                                   Washington, D.C. 20002
                                   Tel: (202) 305-0503
                                   Fax: (202) 305-0506

                                   Attorneys for Federal Defendants




National Audubon Society et al. v. Bernhardt et al.,
Case No. 3:20-cv-00206-SLG                                                              4

            Case 3:20-cv-00206-SLG Document 8 Filed 09/30/20 Page 4 of 5
                CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

         I certify that this document contains 531 words, excluding items exempted by

Local Civil Rule 7.4(a)(4), and complies with the word limits of Local Civil Rule

7.4(a)(2).

         Respectfully submitted this 30th day of September, 2020.

                           s/ Rebecca Noblin
                           Rebecca Noblin




National Audubon Society et al. v. Bernhardt et al.,
Case No. 3:20-cv-00206-SLG                                                          5

             Case 3:20-cv-00206-SLG Document 8 Filed 09/30/20 Page 5 of 5
